Citation Nr: 1536843	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  11-02 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from February 1973 to February 1977, and from May 1999 to February 2000; she also had subsequent periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening service connection for a left knee disorder as new and material evidence had not been received.  The Veteran timely appealed that decision.

Historically, the Veteran filed her initial claim for service connection for a left knee disorder in October 2005; that claim was denied in an October 2006 rating decision.  The Veteran timely submitted an October 2007 notice of disagreement as to the left knee claim, and VA issued a September 4, 2008 statement of the case as to that issue.  The Veteran subsequently submitted a November 25, 2008 substantive appeal, VA Form 9, regarding the left knee issue.  In a November 2008 letter, VA determined that substantive appeal was not timely received, and instead treated that substantive appeal form as a new claim to reopen service connection for a left knee disorder, which was then denied in the February 2009 rating decision on appeal at this time.  The Board observes, however, that in October 2008-after issuance of the statement of the case and prior to receipt of the Veteran's substantive appeal-the AOJ received several service department records, including pertinent service treatment records; the AOJ never issued a supplemental statement of the case after receipt of these records.  

Thus, in light of the receipt of pertinent service department records that were not previously of record in the September 2008 adjudication of the Veteran's left knee claim-as well as VA's failure to issue a supplemental statement of the case with respect to those records after their receipt-the Board finds that this claim is rightfully characterized as on for service connection rather than a claim to reopen.  Accordingly, a de novo review is appropriate in this case, and the Board has so characterized the issue as above.  See 38 C.F.R. § 3.156(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

After review of the claims file, the Board notes that the first evidence of any left knee problems was in a March 25, 2002 treatment record, two years after discharge from active duty but during the Veteran's period of Reserve service.  She was eventually diagnosed with left knee arthritis and had a left knee arthroscopic surgery in 2005.  

The Veteran has averred on appeal that she should be service connected because she complained of left knee problems on her retirement physical; the Board notes that the "retirement physical" that she appears to be referring to is her retirement physical in September 2005 from the Reserves.  She also averred that she aggravated her knee performing physical activities to stay fit enough to stay in the Reserves.  

The Board has reviewed the claims file, and it is unable to find any documentation of any active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) service that the Veteran may have performed while in the Reserves.  Specifically, the Board notes that if the Veteran was on ACDUTRA/INACDUTRA on March 25, 2002, such evidence would serve to bolster her claim for benefits.  Thus, a remand is necessary in order to obtain appropriate documentation of any ACDUTRA/INACDUTRA service that the Veteran may have served as a Reservist since her discharge from active duty in February 2000.

Regardless of whether there was an injury of the Veteran's left knee on ACDUTRA/INACDUTRA, the Veteran has contended that subsequent physical activity during periods of ACDUTRA/INACDUTRA "aggravated" her left knee disorder.  Such assertions necessitate obtaining a VA examination and medical opinion in this case, and such should be accomplished on remand.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Verify any periods of ACDUTRA and/or INACDUTRA that the Veteran may have served since discharge from active duty in February 2000, to include a specific listing of dates on which she served and in which capacity that service was in, particularly whether she was on ACDUTRA or INACDUTRA on March 25, 2002 or subsequent to that date.

2.  Obtain any relevant VA treatment records from the Morehead City VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2005 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that she may have had for her left knee disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  Schedule the Veteran for a VA examination to determine whether her left knee disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted, including x-rays, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all left knee disorders found, to include any arthritic condition thereof.

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related the Veteran's periods of active duty service, both from 1973 to 1977 and from 1999 to 2000. 

The examiner should then consider whether the Veteran's left knee disorder is related to any period of ACDUTRA/INACDUTRA since discharge from active duty in February 2000.  Specifically, the examiner should consider whether any specific injury to the Veteran's left knee occurred during any one of those verified periods, as well as whether any physical activities/fitness activities that occurred during any verified periods of ACDUTRA/INACDUTRA subsequent to onset of that disorder aggravated (i.e., permanently worsened beyond the normal progression of that disease) the Veteran's left knee disorder.

The examiner should also opine whether the Veteran's left knee disorder, including any arthritic condition thereof, had its onset within one year of discharge from military service.  

The examiner should specifically discuss the March 25, 2002 treatment record as the first evidence of any left knee pathology in the claims file.  The examiner should also discuss the Veteran's lay statements regarding any injury during active duty, ACDUTRA, or INACDUTRA service.   The examiner should also discuss the Veteran's statements regarding symptomatology suffered during any period of service and any continuity of symptomatology subsequent to the onset of that symptomatology.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a left knee disorder.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




